Title: The Commissioners to John Bondfield, 11 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Bondfield, John


     
      Sir
      Passi September 11 1778
     
     Yours of the fifth instant We have received. We wish better Health to Captain Ayers, and a safe Passage to his Vessell, which is at sea before now no doubt, if not however she is to sail forthwith, without further orders.
     Your Draughts for the Account inclosed will be duely honoured. But you must distinguish that Part of it, which belongs to Mr. Adams in his private Capacity from the other Articles of the Account, and from those which were advanced to him for his own Captain Palmes’s and Dr. Noels Expences at Bourdeaux and from thence to Paris.
     For the Articles Sent by you, to Mr. Adams’s Family in America, to the amount of Eight hundred and Eighty Eight Livres and twelve Sols, together with your Commissions on that sum, you will please to draw on Mr. Adams in his private Capacity who will honour your Draught at Sight. For the Remainder draw on the Commissioners, who will pay the Draught the same Respect.
     This however is not to affect a Question, which remains to be discussed between you and the other Continental Agents, concerning the Amount of your Commissions. Nor is this to be considered as a settlement of your Accounts. You have charged five Per Cent Commissions. But We apprehend this Commission is too high, and that many Persons would be willing to do the Business for Three Two Per Cent. or less.
     We are sir, your humb sert
    